UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X
ANTHONY YOUNG,

                      Petitioner,
                                          MEMORANDUM AND ORDER
          -against-                       04-CR-0209(JS)

UNITED STATES OF AMERICA,

                    Respondent.
----------------------------------X
APPEARANCES
For Petitioner:     Anthony Young, pro se
                    #68709-053
                    USP Florence
                    P.O. Box 7000
                    Florence, Colorado 81226

For Respondent:       Anthony Bagnuola, Esq.
                      United States Attorney’s Office
                      Eastern District of New York
                      271 Cadman Plaza East
                      Brooklyn, NY 11201

SEYBERT, District Judge:

          Anthony Young (“Petitioner”) petitions this Court pro se

for a writ of error coram nobis pursuant to the All Writs Act, 28

U.S.C. § 1651(a).     (See Pet., D.E. 273.)     For the following

reasons, the Petition is DENIED in its entirety.

                             BACKGROUND

          On November 18, 2005, Petitioner entered a guilty plea

in the United States District Court for the Eastern District of

New York to Count Two of a Superseding Indictment.      (See Plea Tr.,

D.E. 281-4; J., D.E. 154, at 1.)      As filed, Count Two charged
Violent Crimes in Aid of Racketeering Activity in violation of 18

U.S.C. § 1959(a)(3).         (See Superseding Indict., D.E. 46, at 5-6.)

In pertinent part, Petitioner’s Section 1959(a)(3) charge stated

that “for the purpose of maintaining and increasing [Petitioner’s]

position in the Bloods, an enterprise engaged in racketeering

activity, [Petitioner] did knowingly and intentionally aid, abet,

counsel, command, induce and procure the assault of an individual

believed to be an MS-13 member with a dangerous weapon, to wit, a

gun in violation of New York Penal Law Section 120.10.”                 (Plea Tr.

10:2-8.)      Petitioner’s guilty plea was negotiated through a Plea

Agreement      with   the    Government,        which   stated   that    Section

1959(a)(3) carried a maximum incarceration sentence of twenty

years, but Petitioner would receive a fixed sentence of seven years

of incarceration.       (See Plea Agreement, D.E. 281-2, ¶¶ 1, 2.)           The

Plea Agreement contained an appellate waiver, in which Petitioner

agreed not to appeal or collaterally attack his conviction or

sentence if he received a sentence of seven years. (Plea Agreement

¶ 3.)

              During Petitioner’s guilty plea before the Honorable

Thomas   C.    Platt,   he    was   asked   a    series   of   plea   allocution

questions. Prior to accepting his guilty plea, the Court confirmed

that Petitioner had discussed the Plea Agreement with his attorney

who informed Petitioner of the constitutional rights he would

forfeit by choosing to plead guilty.               (Plea Tr. 3:18-7:24.)      In

                                        2

addition, the Court ensured that Petitioner was pleading guilty

voluntarily and that he was in fact guilty of the charge.              (Plea

Tr. 9:1-11:9, 14:21-24.)          Petitioner admitted to his criminal

conduct, stating:

            On or about July 31st, I had got in contact
            with some Blood members because another Blood
            member in the organization had got shot by an
            MS-13 member, and I then called and get on the
            phone with a couple of them and I told them
            that they need to put in work on a guy that
            shot the other Blood member, and it was
            reasonably foreseeable to me that they would
            use the gun in the commission of a crime.


(Plea Tr. 10:25-11:7.)         Regarding the Plea Agreement, the Court

confirmed that Petitioner understood he negotiated for a fixed

sentence of seven years of incarceration.           (Plea Tr. 6:2-9.)      At

the   end   of   the   plea   proceeding,   the   Court   indicated   it   was

satisfied with the allocution and accepted Petitioner’s guilty

plea.   (Plea Tr. 16:2-4.)       Petitioner was sentenced to the agreed

upon term of seven years.        (J. at 2.)

            Petitioner did not directly appeal his conviction or

sentence, or file a petition to vacate his conviction or sentence

pursuant to 28 U.S.C. § 2255. On August 13, 2018, Petitioner filed

the instant Petition for a writ of error coram nobis, arguing that

“the act which formed the basis of [his] guilty plea no longer

constitutes a predicate crime for conspiracy to violate the RICO

Act, via first degree assault with a dangerous weapon (N.Y. Penal


                                      3

Law § 120.10) in aid of Racketeering, in violation of 18 U.S.C.

§ 1959(a)(3).”     (See Pet., D.E. 273, at 2.)         The Government filed

a response on November 30, 2018, arguing that Petitioner’s claims

are procedurally barred by the Plea Agreement and without merit.

(See Resp’t’s Br., D.E. 281, at 3-6.)                 Petitioner replied on

December 20, 2018.        (Pet’r’s Reply, D.E. 283.)

                                  DISCUSSION

            The   Court    will   first     address   the   applicable   legal

standard before turning to the merits of the Petition.

I.   Legal Standard

            A writ of error coram nobis is authorized by the All

Writs Act, 28 U.S.C. § 1651 and is “essentially a remedy of last

resort for petitioners who are no longer in custody pursuant to a

criminal conviction and therefore cannot pursue direct review or

collateral relief by means of a writ of habeas corpus.”               Fleming

v. United States, 146 F.3d 88, 89-90 (2d Cir. 1998) (per curiam).

Further, “‘[t]he All Writs Act is a residual source of authority

to issue writs that are not otherwise covered by statute.                Where

a statute specifically addresses the particular issue at hand, it

is   that   authority,      and   not     the   All   Writs   Act,   that   is

controlling.’”     Carlisle v. United States, 517 U.S. 416, 429, 116

S. Ct. 1460, 1467, 134 L. Ed. 2d 613 (1996) (quoting Penn. Bureau

of Corr. v. U.S. Marshals Serv., 474 U.S. 34, 43, 106 S. Ct. 355,

361, 88 L. Ed. 2d 189 (1985)).          As such, the writ of coram nobis

                                        4

“is not a substitute for appeal, and relief under the writ is

strictly limited to those cases in which errors of the most

fundamental      character    have        rendered     the   proceeding     itself

irregular and invalid.”           Foont v. United States, 93 F.3d 76, 78

(2d Cir. 1996) (internal quotation marks and citation omitted).

             When seeking coram nobis relief, the petitioner bears

the burden of demonstrating that “(1) there are circumstances

compelling such action to achieve justice, (2) sound reasons exist

for failure to seek appropriate earlier relief, and (3) the

petitioner     continues     to    suffer      legal    consequences     from    his

conviction that may be remedied by granting of the writ.”                   Id. at

79   (internal    quotation       marks    and    citations     omitted).        The

petitioner bears the burden of proof and “[i]t is presumed [that]

the [prior] proceedings were correct.”                 United States v. Morgan,

346 U.S. 502, 512, 74 S. Ct. 247, 253, 98 L. Ed. 248 (1954).

Moreover, “it is difficult to conceive of a situation in a federal

criminal   case    today   where     [a    writ   of    coram   nobis]   would   be

necessary or appropriate.”          Carlisle, 517 U.S. at 429, 116 S. Ct

at 1468 (internal quotation marks and citation omitted; alteration

in original).

             “It is undisputed that ‘[b]ecause a petition for writ of

error coram nobis is a collateral attack on a criminal conviction,

the time for filing a petition is not subject to a specific statute

of limitations.’”     Foont, 93 F.3d at 79 (quoting Telink, Inc. v.

                                           5

United States, 24 F.3d 42, 45 (9th Cir. 1994)).           “A petition for

a writ of error coram nobis, however, may still be time barred if

the petitioner cannot provide a justified reason for failure to

seek appropriate relief at an earlier date.”           Cruz v. People of

N.Y., No. 03-CV-9815, 2004 WL 1516787, at *4 (S.D.N.Y. July 6,

2004).    Thus, the Court considers timeliness on a case-by-case

basis.    See Foont, 93 F.3d at 79-80; Cisse v. United States, 330

F. Supp. 2d 336, 344 (S.D.N.Y. 2004).

            Though a coram nobis petition is not a petition for

habeas corpus relief, “‘[b]ecause of the similarities between

coram    nobis   proceedings   and   §   2255   proceedings,   the   §   2255

procedure often is applied by analogy in coram nobis cases.’”

Fleming, 146 F.3d at 90 n.2 (quoting Blanton v. United States, 94

F.3d 227, 235 (6th Cir. 1996)).

            As Petitioner’s submissions were filed pro se, the Court

will liberally construe them “‘to raise the strongest arguments

that they suggest.’”     Kirkland v. Cablevision Sys., 760 F.3d 223,

224 (2d Cir. 2014) (quoting Burgos v. Hopkins, 14 F.3d 787, 790

(2d Cir. 1994)).     However, this does not excuse Petitioner “‘from

compl[ying] with relevant rules of procedural and substantive

law’”.    Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983) (quoting

Birl v. Estelle, 660 F.2d 592, 593 (5th Cir. 1981)).




                                     6

II. Analysis

          As to the timeliness prong, the Second Circuit has

explained that timeliness is “a threshold procedural hurdle to

obtaining coram nobis relief.”     Dixon v. United States, No. 14-

CV-960, 2015 WL 851794, at *6 (S.D.N.Y. Feb. 27, 2015).       There is

no specific statute of limitations governing petitions for coram

nobis relief, but an “unjustified delay” in filing a petition is

still “fatal to an application for coram nobis.”          Dorfmann v.

United States, 13-CV-4999, 2014 WL 260583, at *6 (S.D.N.Y. Jan 23,

2014).   Here, though Petitioner filed his coram nobis petition

approximately thirteen years after his guilty plea, Petitioner

explains his delay by arguing that his claim arose after the

Supreme Court’s determination in Sessions v. Dimaya, 138 S. Ct.

1204, 200 L. Ed. 2d 549 (2018).        (See Pet. at 6.)   Accordingly,

due to the timing of the pertinent Supreme Court decision, the

Court does not deny this Petition for timeliness reasons.

          Turning to the continuing legal circumstances prong,

Petitioner states the following:

          This petitioner is presently serving a 120
          month federal sentence imposed in the U.S.
          District Court for the District of West
          Virginia.   He pled guilty to assault and
          obstruction charges on April 26, 2013.    The
          petitioner’s only two ‘prior convictions’ are
          (1) assault in the second degree under N.Y.
          Penal Law § 120.05 and (2) the instant §
          1959(a)(3) conviction. It was solely because
          of the two prior convictions that the U.S.
          District Court in West Virginia qualified

                                   7

           petitioner as a Career Offender, imposing the
           120 month[ ] sentence.    In which is a much
           heavier legal penalty than an ordinary
           guidelines sentence which the petitioner would
           have received but for the prior convictions.


(Pet. at 6.)     To demonstrate that a petitioner is suffering from

continuing legal consequences, “a petitioner must at least point

to ‘a concrete threat that an erroneous conviction’s lingering

disabilities will cause serious harm . . . . [I]t is not enough to

raise purely speculative harms.’” Fleming, 146 F.3d at 91 (quoting

United States v. Craig, 907 F.2d 653, 658 (7th Cir. 1990).                   As

conceded by the Government, the Second Circuit has found that

“where   [a]   petitioner’s       federal    conviction    was   used   as   an

aggravating     factor”     at    a   subsequent     sentencing,   this      may

constitute a continuing legal consequence. Nicks v. United States,

955 F.2d 161, 167 (2d Cir. 1992); see also Fleming, 144 F.3d at

90.   Therefore, the Court does not deny the Petition based on the

fact that Petitioner has failed to demonstrate that he is suffering

from continuing legal consequences.

           However,       the    Court   finds     that   Petitioner    cannot

demonstrate that he is entitled to coram nobis relief because he

has not shown that the underlying proceeding was fundamentally

flawed, such that there are “circumstances compelling such action

to achieve justice.”        Foont, 93 F.3d at 79 (internal quotation

marks    and   citation    omitted).         As   discussed   above,    it   is


                                         8

Petitioner’s position that following the Supreme Court’s decision

in Dimaya, his conviction is based on an unconstitutionally vague

statute and he is therefore entitled to coram nobis relief.            (Pet.

at 2-3.)    In Dimaya, the Supreme Court was faced with the question

of whether following the decision in Johnson v. United States, 135

S. Ct. 2551, 192 L. Ed. 2d 569 (2015), a “similarly worded clause”

in 18 U.S.C. § 16 must now be deemed unconstitutionally vague.

Dimaya, 138 S. Ct. at 1210.          Specifically, Dimaya addressed the

Immigration and Nationality Act that “renders deportable any alien

convicted of an ‘aggravated felony.’”              Id. (quoting 8 U.S.C.

§ 1227(a)(2)(A)(iii)).         The   Immigration    and    Nationality   Act

provides multiple definitions of “aggravated felonies,” one of

which is a “crime of violence” as defined in 18 U.S.C. § 16.             Id.

at 1211.     Section 16 defines a crime of violence as: “(a) an

offense that has an element the use, attempted use, or threatened

use of physical force against the person or property of another,

or (b) any other offense that is a felony and that, by its nature,

involves a substantial risk that physical force against the person

or property of another may be used in the course of committing the

offense.”    18 U.S.C. § 16.    Section 16(b), commonly referred to as

the   residual    clause,   is       worded   similarly     to   18    U.S.C.

§ 924(e)(2)(B);    the   Supreme      Court   previously    found     Section

924(e)(2)(B) to be unconstitutionally vague.           Dimaya, 138 S. Ct.

at 1211-1212.    Ultimately, the Supreme Court found in Dimaya as it

                                       9

had in Johnson, the Court found that 18 U.S.C. § 16(b) was

unconstitutionally vague.     Id. at 1223.

            Therefore, Petitioner contends that following Dimaya,

his underlying criminal conduct, Assault in the First Degree

pursuant to New York Penal Law § 120.10, is not a crime of violence

as it does not satisfy 18 U.S.C. § 16(a) and 18 U.S.C. § 16(b) is

unconstitutional.      (Pet. at 2-5.)      In response, the Government

argues, in pertinent part, that Petitioner’s claim is without merit

“because the petitioner was neither charged with nor pled guilty

to   any   statutory   provision   that   incorporates   the   now-invalid

‘crime of violence’ definition in § 16(b).”        (Resp’t’s Br. at 3.)

The Court agrees.

            Section 1959(a), the basis for Petitioner’s guilty plea,

states the following:

            (a) Whoever, as consideration for the receipt
            of, or as consideration for a promise or
            agreement to pay, anything of pecuniary value
            from an enterprise in racketeering activity,
            or for the purpose of gaining entrance to or
            maintaining or increasing position in an
            enterprise engaged in racketeering activity,
            murders, kidnaps, maims, assaults with a
            dangerous weapon, commits assault resulting in
            serious bodily injury upon, or threatens to
            commit a crime of violence against any
            individual in violation of the laws of any
            State or the United States, or attempts or
            conspires so to do, shall be punished - -

                 (1) for murder, by death or life
                 imprisonment, or a fine under this title,
                 or   both;   and   for   kidnapping,   by
                 imprisonment for any term of years or for

                                    10

                   life, or a fine under this title, or
                   both;

                   (2) for maiming, by imprisonment for not
                   more than thirty years or a fine under
                   this title, or both;

                   (3) for assault with a dangerous weapon
                   or assault resulting in serious bodily
                   injury, by imprisonment for not more than
                   twenty years or a fine under this title,
                   or both;

                   (4) for threatening to commit a crime of
                   violence, by imprisonment for not more
                   than five years or a fine under this
                   title, or both;

                   (5) for attempting or conspiring to
                   commit   murder    or   kidnapping,   by
                   imprisonment for not more than ten years
                   or a fine under this title, or both; and

                   (6) for attempting or conspiring to
                   commit a crime involving maiming, assault
                   with a dangerous weapon, or assault
                   resulting in serious bodily injury, by
                   imprisonment for not more than three
                   years or a fine [ ] or both.

18 U.S.C. § 1959(a) (emphasis added). Though Section 1959(a) makes

reference     to   crimes   of   violence   that   may    satisfy     certain

subsections of the statute, Petitioner pled guilty to Section

1959(a)(3),    which   only   encompasses   “assault     with   a   dangerous

weapon” or “assault resulting in serious bodily injury.” 18 U.S.C.

§ 1959(a)(3).      Accordingly, the analysis of what qualifies as a

crime of violence is inapplicable to the subsection of Petitioner’s

guilty plea. Rather, the applicable elements of Section 1959(a)(3)

are that petitioner “[(1)] assaulted someone with a dangerous

                                     11

weapon . . . or assaulted someone resulting in serious bodily

injury . . . and (2) committed that act for the purpose of gaining

entrance to or maintaining or increasing position in an enterprise

engaged in racketeering activity.”    United States v. McAuley, 629

F. App’x 74, 77 (2d Cir. 2015) (summary order) (internal quotation

marks and citations omitted). Thus, there is no need for the Court

to engage in whether Dimaya renders a different portion of Section

1959(a)   unconstitutional,   as     the   requisite     elements   of

Petitioner’s conviction do not include a crime of violence.

           In addition, Petitioner encourages the Court to find

that New York Penal Law § 120.10 is not categorically a crime of

violence because: (1) it “does not require proof that the offender

used violent force in causing the injury and therefore, does not

have as an element the use, attempted use, or threatened use of

physical force against the person of another” in order to satisfy

the definition contained in 18 U.S.C. § 16(a); (2) the residual

clause in 18 U.S.C. § 16(b) is void for vagueness; and (3) “[i]t

is unclear . . . exactly which subsection of N.Y. Penal Law

§ 120.10 was used” to satisfy Section 1959(a).         (See Pet. at 3-

5.)

          Assault in the First Degree, pursuant to New York Penal

Law § 120.10 states:

          A person is guilty of assault in the first
          degree when:


                               12

                 (1) With intent to cause serious physical
                 injury to another person, he causes such
                 injury to such person or to a third
                 person by means of a deadly weapon or a
                 dangerous instrument; or

                 (2) With intent to disfigure another
                 person seriously and permanently, or to
                 destroy, amputate or disable permanently
                 a member or organ of his body, he causes
                 such injury to such person or to a third
                 person; or

                 (3) Under circumstances evincing a
                 depraved indifference to human life, he
                 recklessly engages in conduct which
                 creates a grave risk of death to another
                 person, and thereby causes serious
                 physical injury to another person; or

                 (4) In the course of and in furtherance
                 of the commission or attempted commission
                 of a felony or of immediate flight
                 therefrom, he, or another participant if
                 there be any, causes serious physical
                 injury to a person other than one of the
                 participants.

N.Y.P.L. § 120.10.    The Government argues that when reviewing the

underlying record of Petitioner’s guilty plea and when looking to

the plain language of the Indictment, the offense underlying

Petitioner’s    Section   1959(a)(3)     conviction    is   a   violation   of

N.Y.P.L. § 120.10(1).     (See Resp’t’s Br. at 4-5.)

          Petitioner’s Superseding Indictment charges that the

underlying     criminal   conduct   Petitioner        engaged    in   was   to

“knowingly and intentionally aid, abet, counsel, command, induce

and procure to assault of an individual . . . with a dangerous

weapon, to wit: a gun, in violation of New York Penal Law Section

                                    13

120.10.”     (Superseding Indict. at 6.)             Turning to the record of

the guilty plea, Petitioner admitted to the following conduct: “On

or about July 31st, I had got in contact with some Blood members

because another Blood member in the organization had got shot by

an MS-13 member, and I then called and get on the phone with a

couple of them and I told them that they need to put in work on a

guy that shot the other Blood member, and it was reasonably

foreseeable to me that they would use the gun in the commission of

the crime.”       (Plea Tr. 10:25-11:7.)

             As    suggested      by   the    Government,   when    reviewing     the

Indictment and the guilty plea, the content of both tracks the

language in subsection (1) of Assault in the First Degree.                        The

Second Circuit has already found that P.L. § 120.10(1) is a crime

of violence under the Sentencing Guidelines, in that it “clearly

has, as an element, the use or attempted use of force.”                        United

States v. Houston, 732 F. App’x 24, 29 (2d Cir. 2018) (summary

order).    Accordingly, the Court finds that even if Petitioner’s

conviction        required   an    underlying       crime   of     violence,     P.L.

§ 120.10(1) qualifies as such, as it “has an element the use,

attempted use, or threatened use of physical force.”                    18 U.S.C.

§ 16(a).

                                       CONCLUSION

             For the foregoing reasons, the Petition for a writ of

error coram nobis pursuant to 28 U.S.C. § 1651 (Docket Entry 273)

                                             14

is DENIED. Because there can be no debate among reasonable jurists

that Petitioner was not entitled to coram nobis relief, the Court

does   not   issue   a   Certificate    of   Appealability.   28 U.S.C.

§ 2253(c); see also Middleton v. Att’ys Gen., 396 F.3d 207, 209

(2d Cir.2005).

             The Clerk of the Court is directed to mail a copy of

this Memorandum and Order to the pro se Petitioner and mark this

matter CLOSED.



                                         SO ORDERED.


                                         /s/ JOANNA SEYBERT______
                                         Joanna Seybert, U.S.D.J.


Dated:       May   16 , 2019
             Central Islip, New York




                                   15

